We re-examine, in light of Godfrey v. State, 48 USLW 4541 (May 19, 1980), our holding in the present case that the evidence supports a reasonable trier of fact’s *882finding, beyond a reasonable doubt, that the appellant’s murder of Ms. Miller was "outrageously or wantonly vile, horrible or inhuman in that it involved torture and depravity of mind.”
The appellant’s murder of Ms. Miller was a cold-blooded, execution-style killing, perpetrated for no other reason than to eliminate a witness to the murder of Captain Doe.
As noted in part one of the opinion, "the autopsy of Ms. Miller revealed that she had been shot four times: in the left forearm, the left shoulder, the right upper arm, and the mid-portion of the back of the skull, with the exit wound of the last listed shot being the right eye. The cause of death ... was laceration and hemorrhage of the brain and cerebral trauma.”
We note the following testimony of the appellant’s accomplice, Timothy Helms, "I heard her [Ms. Miller] say, she said, 'Help me, I’m hurt, please help me,’ and he [the appellant] put the gun in her back and shot her again and said, 'Shut up,’ woman.”
This testimony clearly demonstrates that the fatal shot to the skull was not the first shot fired and that Ms. Miller suffered serious physical abuse prior to death.
Accordingly, we hold that the present jury was authorized to find, consistently with the United States Supreme Court’s holding in Godfrey, and, beyond a reasonable doubt, that the appellant’s murder of Ms. Miller was "outrageously or wantonly vile, horrible or inhuman in that it involved torture and depravity of mind.” See Hance v. State, 245 Ga. 856, decided June 24, 1980, after the main opinion in this case.

Judgment affirming the death sentence is adhered to.


All the Justices concur.